Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and remarks filed on 08/31/21 have been entered and fully considered and are found convincing. The grounds of rejection set forth in the previous office action are withdrawn as noted below.
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-3, 5-6, 10, 12, 17, 30, 34-42, 52, 62, and 69-70, applicant argues the claims as amended is not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1-3, 5-6, 10, 12, 17, 30, 34-42, 52, 62, and 69-70 has been withdrawn. With regards to the claimed amendments and updated search, the closest prior art includes US 2007/0208534 A1, see 0003 and 0080. The prior art teaches the DNA samples taken from a crime scene which are provided into a database. The prior art does not teach the access by the communication interface wherein the data is a third party obtained genetic identification data of the third party. Further, even if the prior art did teach the limitations as described in combination of D1, D2, D5, D3, D6, and further prior art document US 2007/0208534 A1 the combination of the six prior art reference cited against each of the independent claims provides a type of combination indicative of a non-obvious combination. One of ordinary skill in the art may not have had the rational reason to select the particular features from each of the secondary reference to assert the combination of the six prior art references. 

Allowable Subject Matter
Claim(s) 1-3, 5-6, 10, 12, 17, 30, 34-42, 52, 62, and 69-70 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the without further user input, automatically cause the biochemical analysis sub- system to execute a biochemical analysis on the biological sample of the third party to obtain genetic identification data of the third party; and communicate, through the communications interface, the genetic identification data of the third party obtained from the biochemical analysis to a server, wherein the server is configured to compare the communicated genetic identification data of the third party with records in a criminal records database to determine whether the communicated genetic identification data match one of the records in the criminal records database, the records in the criminal records database containing genetic identification data of individuals, wherein the criminal records database is remote from the authentication sub-system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661